Citation Nr: 1625017	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for ganglion cyst left dorsal wrist status-post excision with residual strain and scar.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for additional disability, claimed as stomach and lower chest area pain, claimed as resulting from a failure to diagnose and treat gastric ulcer at the Houston VA Medical Center (VAMC).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for  depression, secondary to stomach ulcer, claimed as resulting from a failure to diagnose and treat gastric ulcer at the Houston VAMC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Houston, Texas, Regional Office (RO).  By a rating action in September 2008, the RO denied the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a stomach ulcer also claimed as stomach, lower chest area pain, and compensation under the provisions of 38 U.S.C.A. § 1151 for depression, secondary to the stomach ulcer.  Subsequently, in a September 2010 rating decision, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for ganglion cyst, left dorsal wrist, status post excision with residual strain and scar.  He perfected a timely appeal to that decision.  

In July 2015, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The specific bases for remand are set forth below.  

A.  I/R-ganglion cyst, left dorsal wrist.

The Board notes that, in a statement of the case (SOC), issued in April 2015, it is reported that the Veteran's claim for an increased rating for the residuals of a ganglion cyst of the left dorsal wrist (VA Form 21-4138) was received in April 2010.  The RO also noted that the Veteran's treatment records from the VA Medical Center (VAMC) in Houston from April 2007 through August 2011 were reviewed in consideration of his claim.  However, those records do not appear to be associated with the electronic claims file.  Accordingly, a remand is required for the RO to associate all outstanding VA treatment records with the electronic claims file.  

Moreover, the Veteran has only been examined once, namely in August 2010, in conjunction with his claim for an increased rating for the ganglion cyst on the left dorsal wrist.  This examination is now almost six years old.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of six years, the August 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the left wrist.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121 (1994); Caffrey, supra; Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For this reason, the Board finds that the Veteran must be afforded another examination.  

B.  Entitlement to compensation under 38 U.S.C.A. § 1151 for stomach ulcer & depression.

The Veteran asserts that the VAMC's failure to properly diagnose and treat his stomach condition caused him to develop a gastric ulcer and depression.  The Veteran maintains that, ever since his diagnosis, he has suffered immensely with bleeding ulcers; he also states that his tongue turned black and he almost died as a result of excessive bleeding.  The Veteran's representative contends that the Veteran currently suffers from severe and disruptive physical conditions, as well as a fear of premature death; as a result, he battles with intermittent episodes of anger and social detachment.  

In a statement in support of claim (VA Form 21-4138), dated in May 2007, the Veteran indicated that he was seeking to establish a claim for benefits under the provisions of 38 U.S.C. § 1151.  The Veteran stated that he started going to the VAMC for stomach and lower chest area pain.  He stated that the doctors at the VAMC kept giving him medication for constipation and problems with bowel movement; he kept returning due to pain and he kept being referred for bowel movement.  The Veteran reported that his condition became worse and he was passing dark stool, such that his wife took him to the emergency room.  He was eventually admitted to the hospital, scoped and underwent an upper GI which revealed two bleeding ulcers.  The Veteran indicated that he underwent surgery and received a blood transfusion due to massive loss of blood; he stated that he almost died from the loss of blood.  The Veteran argued that the VAMC did not address his medical needs and failed to diagnose his condition; as a result, they almost caused his death.  

Submitted in support of the claim were VA progress notes dated from April 2007 to May 2007, which show that the Veteran received ongoing treatment for chronic gastrointestinal symptoms.  On April 24, 2007, the Veteran was seen for complaints of constant epigastric pain, with some gas and constipation.  The impression was constipation.   On April 29, 2007, the Veteran was seen for some complaints of epigastric pain without radiation; he described the pain as a constant pain that "never moves."   It was noted that the Veteran was previously seen and given medication for constipation; he stated that the medication did help relieve some of his discomfort but has not affected his pain.  The impression was abdominal pain, likely secondary to constipation.  On May 7, 2007, the Veteran was seen for follow up evaluation on complaints of abdominal pain and epigastric area. The Veteran described the pain as cramps that cause difficulty sleeping.  It was noted that he had difficulty swallowing with associated pain, nausea but no vomiting.  He has also had some constipation; however, a colonoscopy performed in November 2006 was reported to be unremarkable.  He has had multiple visits to the ER.  The assessment was epigastric pain, cramps, doing better on omeprazole.  

At his personal hearing, in July 2015, the Veteran argued that the VA was negligent in failing to diagnose his condition and treating him for gastric ulcer.  The Veteran maintained that he was seen on several occasions at the VA hospital for complaints of epigastric and stomach pain, but he was not diagnosed until he went to Memorial Hermann Hospital.  

Under pertinent law, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1) (2014).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2014).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c) ) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d) (1).  

The Board finds that a VA examination and medical opinion is necessary to adjudicate this claim.  The examiner should be asked to provide a medical opinion as to the likelihood that a claimed failure by VA treatment providers at the Houston VAMC to timely diagnose and properly treat his gastric ulcer resulted in additional disability, to include depression.  The VA examiner should opine as to the likelihood that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed digestive disorder and depression for the time period since April 2007.  The AOJ should also obtain VA outpatient and inpatient records from the Houston VAMC for the period from January 2007 the present.  After the Veteran has signed the appropriate releases, those records not already associated with the file, should be obtained and associated with the electronic claims files.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed and all outstanding records have been associated with the file, the electronic files should be forwarded to an appropriate physician(s) (M.D.) who is not associated with the Houston VAMC in order to obtain a medical opinion regarding whether the Veteran has additional disabilities as a result of VA medical treatment in April 2007.  The entire file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

After a full review of the claims file, the examiner should offer an opinion as to whether the proximate cause of any additional disability (individually identified as gastric ulcer, lower chest pain, and depression (psychological aspect), and alternating bouts of constipation) due to treatment received at the VAMC in Houston was (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in April 2007 (the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider), or (b) due to an event which was not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).  The examiner is advised that the Veteran's theory of entitlement is failure to timely diagnose and treat his condition.  The rationale for all opinions expressed should be provided in detail.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  The Veteran also should be afforded an examination by an examiner with sufficient expertise in disabilities affecting functioning of the wrist to determine the nature and severity of disability associated with the Veteran's left wrist ganglion cyst.  The electronic files should be provided to and reviewed by the examiner prior to any examination.  Any necessary tests or studies should be conducted.  The examiner must conduct range of motion testing and comment on the presence and extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner must also indicate whether there is any evidence of the following symptoms:  (i) Favorable ankylosis of the left wrist in 20 to 30 degrees dorsiflexion, or any another position, except favorable; or, (ii) Unfavorable ankylosis of the left wrist in any degree of palmar flexion, or with ulnar or radial deviation.  The examiner should also provide an opinion concerning the impact of the identified left wrist disability on the Veteran's ability to work.  The rationale for each opinion expressed must also be provided.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the above, the AOJ should readjudicate the claims based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which specifically include a review of all evidence added to the record since the April 2015 SOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



